 Case: 1:19-cv-07957 Document #: 99 Filed: 11/20/20 Page 1 of 1 PageID #:2384

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Union Pacific Railroad Company
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:19−cv−07957
                                                                    Honorable Jorge L.
                                                                    Alonso
Commuter Rail Division of the Regional
Transportation Authority
                                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 20, 2020:


        MINUTE entry before the Honorable Jorge L. Alonso:Defendant Metra's motion
for leave to file brief in excess of fifteen pages [97] is granted. Motion hearing set for
11/23/20 is stricken. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
